UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                               No. 97-734



In Re:   CARMEN PEREZ-LOERA,

                                                          Petitioner.



                On Petition for Writ of Mandamus.
                     (CR-95-112, CA-97-663-2)


Submitted:   December 2, 1997               Decided:   April 20, 1998


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carmen Perez-Loera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carmen Perez-Loera petitions this court for a writ of mandamus

directing the district court to provide her, at government expense,

with a copy of the record and transcripts of her criminal proceed-

ings. Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the re-

lief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Indigent parties seeking collateral review are entitled to

transcripts at government expense only after a judge has certified

that the case presents a substantial question. 28 U.S.C. § 753(f)
(1988). Perez-Loera has not made such a showing. Accordingly, we

grant permission to proceed in forma pauperis and deny mandamus

relief. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2